
	
		II
		110th CONGRESS
		1st Session
		S. 1608
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2007
			Mr. Ensign (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain land in Clark
		  County, Nevada, for use by the Nevada National Guard.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Nevada Readiness Center
			 Act.
		2.Nevada National
			 Guard land conveyanceNotwithstanding any other provision of law,
			 Clark County, Nevada, may convey, without consideration, to the Nevada Division
			 of State Lands for use by the Nevada National Guard between 35 and 50 acres of
			 land in Clark County, Nevada, as generally depicted on the map entitled
			 Southern Nevada Readiness Center Act, and dated October 4,
			 2005.
		
